JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief, appendix, and supplement filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340')- It is
ORDERED AND ADJUDGED that the district court’s order filed August 20, 2010, be affirmed. The district court did not abuse its discretion in dismissing appellant’s case without prejudice on the ground the complaint did not meet the requirements of Fed.R.Civ.P. 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C.Cir.2004). That rule requires “a short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R.Civ.P. 8(a), in order to “give the defendant fair notice of what the ... claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (citation and internal quotation marks omitted).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.